

Mr. Matt Hill
3400 Airport Ave, Building D
Santa Monica, CA 90405
 
 
Re:
Employment Agreement withWebXU, Inc.

 
Dear Matt:
 
On behalf of WebXU, Inc., a Delaware corporation(the “Company”), a Delaware
corporation (“WebXU”), I am pleased to offer you employment as CEO of the
Companyon the terms and conditions set forth in this letter agreement (this
“Agreement”). You may accept this Agreement by signing and returning a copy of
this Agreement to the Company as provided below.
 
1. Term of Employment. Your employment under this Agreement shall commence on
November 15th, 2010 (“Start Date”) and continue until November 15th, 2014,
unless it is terminated earlier either by you or the Company or is extended by
both you and the Company in a signed writing (“Separation Date”). Your
employment under this Agreement is terminable at will by you orthe Company at
any time (for any reason or for no reason) subject to the provisions of Section
3.
 
2. Position and Duties. During the term of this Agreement, the Company shall
employ you as the CEO of the Company and you shall report to the Board of
Directors of the Company (the “Board”). Your duties shall include the duties set
forth in the bylaws of the Company for your position and any other duties the
Board may delegate to you from time to time that are not inconsistent with
duties assigned to a CEO of a publicly-traded company of comparable size and
with a similar business as the Company. You agree, beginning November 15th,
2010and until the Separation Date, to commit substantially all of your working
time, attention and efforts to the position on a full-time basis. Subject to the
foregoing, the Company acknowledges that, outside of your obligations to the
Company, you may also be spending a reasonable amount of time on Permitted
Activities (per below ). Upon your employment, the Board shall appoint you to
serve as Chairman of theWebXU Board of Directors.  Thereafter, you may be
elected and re-elected to the Board in accordance with the terms of the bylaws
ofWebXU. This Agreement is personal to you and you may not assign or delegate
any of your rights or obligations hereunder without first obtaining the written
consent of the Company by action of the Board.  Permitted Activities, shall
include; minority interestsand board participation in companies both in related
and unrelated industries, and majority interests in companies in industries
unrelated to that of the Company.  A list of the companies will be submitted to
the Board of Directors of the Company.
 
3. Compensation and Benefits. In consideration for your services to the Company
during the time period in which this Agreement is effective, you shall receive
the following compensation and benefits from the Company.

 
Page 1 of 10

--------------------------------------------------------------------------------

 

(a) Base Salary. The Company shall pay you an annual base salary at the rate of
Two hundred and twenty-five thousand dollars ($225,000) per year.  The salary
will be paid in installments according to the Company’s regular payroll policy.
The Company shall withhold and deduct all applicable federal and state income
and employment and disability taxes from your base salary as required by
applicable laws. You shall be eligible for discretionary annual increases in
your base salary in connection with the Company’s annual executive compensation
and performance review conducted by the Board.
 
(b) Annual Incentive Opportunity. You shall be eligible to participate in any
bonus plan which the Company may maintain or establish for the executives of the
Company on the terms that apply to the executives of the Company. Until the
Company establishes such a plan, it shall provide you with an individual annual
incentive opportunity under which you would be eligible to receive an annual
target bonus based on the achievement of individual and/or corporate objectives
set by the Compensation Committee of the Board. Such annual target bonus shall
be set at One Hundred percent (100%) of your annual base salary provided the
Company is EBITDA positive, and an additional ten percent of your annual base
salary (10%) for every $1 million over $1 million in EBITDA . The incentive
payment shall be in cash.
 
(c) Stock Options. The Company shall grant you options to purchase the common
stock of the Companyin accordance with the WebXU, Inc. 2010Equity Incentive
Plan. Stock Options will have a cashless exercise.
 
(1) Stock Option. The Company shall grant you stock options in the amount of
three million (3,000,000)optionsto purchase WebXU common stock on the date of
the commencement of your employment with the Company. These stock options will
have a twenty-four(24) month vesting schedule:


 
a.
Twelve-month cliff: After12 months you will have vested 1,500,000 options and
you will then vest monthly of the balance of 1,500,000 shares at the rate of
1/12.The strike price and option grant price will be set by the compensation
committee.

 
(2) Milestone Option Grant.After the Stock Option grant (1) has been achieved,
The Company shall also grant you a second, stock option grant (per the earn out
in (2.i)) of the common stock of the Company(the “Milestone Grants”).
 
The Milestone Stock Option Grant shall be earned upon the achievement of the
following performance milestones:
 
(i) Fiftythousand (50,000) options shall be granted for each One Hundred
Thousand Dollars ($100,000) in cumulative EBITDA over any 4 consecutive
quarters. Additionally, The strike price and option grant price will be set by
the compensation committee. EBITDA will be calculated as combined company
EBITDA.

 
Page 2 of 10

--------------------------------------------------------------------------------

 

(3) Other Benefits.
 
(a) Vacation and Sick Leave. You shall be entitled to accrue up to three (3)
weeks of paid vacation each year of employment under this Agreement plus sick
leave on the same basis as all other executives of the Company in accordance
with the terms and conditions of the vacation and sick leave policies of the
Company.
 
(b) Termination and Change of Control Payments and Benefits.
 
(1) Termination for Cause or Termination for Other than Good Reason. In the
event that your employment with the Company is terminated by the Company for
“Cause” (as defined below) or is terminated by you for reasons other than “Good
Reason” (as defined below) then you shall be entitled to payment of your accrued
but unpaid salary and vacation pay through the date of the termination of your
employment plus any earnedbut unpaid incentive payments tied to your
quarterly/annual bonus targets achieved through the termination date.
 
(2) Termination Without Cause or for Good Reason or Termination Due to Death or
Disability. In the event that your employment as the Chief Executive Officer of
the Company is terminated by the Company without Cause,or is terminated by you
due to a Good Reason, or is terminated due to your death or Disability, then you
or your estate (if applicable) shall be entitled to payment of your accrued but
unpaid salary and vacation pay through the date of the termination of your
employment plus any earnedbut unpaid incentive payments tied to your quarterly
bonus targets achieved through the termination date plus the following severance
benefits in this Section 3(b)(2) provided that you (unless you are deceased)
execute an effective release in a form to be provided by the Company with terms
substantially as set forth in the attached Exhibit B:
 
(i) Cash Severance Payment. The Company shall pay you or your estate (if
applicable) an additional twelve (12) months of your then current base salary,
and your target bonus (provided the company is EBITDA positive for the preceding
12 months from the termination date).The Company shall also continue your health
insurance coverage for such twelve-month period.
 
(ii) Acceleration of Vesting of Standard Grant. The vesting of your Standard
grant shall be accelerated in the amount of 3,000,000 shares of the common stock
of the Company upon termination of your employment.
 
 (c) Definitions.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
(1) “Cause” shall mean:
 
(i) your failure (other than due to Disability) to materially comply with
written Company policies generally applicable to Company officers or employees
or any directive of the Board that is reasonably achievable, that is not
inconsistent with your position as CEO or the fulfillment of your fiduciary
duties and that is not otherwise prohibited by law or established public policy,
subject to notice and 30 day cure period to the extent curable;

 
Page 3 of 10

--------------------------------------------------------------------------------

 

(ii) your engagement in willful misconduct against the Company that is
materially injurious to the Company;
 
(iii) your engagement in any activity that is a conflict of interest or
competitive with the Company (other than (1) any action not taken in bad faith
and which is promptly remedied by you upon notice by the Board, (2) your
management of current personal investments which do not require your active
participation in the management or the operation of the investments, such
service does not constitute a breach of your fiduciary duties to the Company or
prevents you from discharging all of your duties under this Agreement (the
activities described in clause (2) are hereafter referred to as “Permitted
Activities”);
 
(iv) your engaging in any act of fraud or dishonesty against the Company or any
of its Affiliates or any material breach of federal or state securities or
commodities laws or regulations;
 
(v) your engaging in an act of assault or other acts of violence in the
workplace;
 
(vi) your harassment of any individual in the workplace based on age, gender or
other protected status or class or violation of any policy of the Company
regarding harassment (subject to investigation by an independent third party of
such harassment claim); or
 
(vii) your conviction, guilty plea or plea of nolo contendre for any felony
charge.
            (2) Reserved
 
(3) “Disability” shall mean a disability as determined under the Company’s
long-term disability plan that prevents you from performing your duties under
this Agreement (even with a reasonable accommodation by the Company) for a
period of six months or more.
 
(4) “EBITDA” shall mean the Company’s reported earnings before interest, taxes,
depreciation and amortization expenses.
 
(5) “Good Reason” shall mean any one of the following without your consent:
 
(i) a demotion or any action by the Company which results in diminution of your
position, authority, duties or responsibilities (other than any insubstantial
action not taken in bad faith and which is promptly remedied by the Company upon
notice by you);

 
Page 4 of 10

--------------------------------------------------------------------------------

 

(ii) requirement that you report to work more than 60 miles from the Company’s
existing headquarters (not including normal business travel required of your
position);
 
(iii) a reduction in your base salary or benefits (unless, in the case of a
reduction in benefits only, such reduction in benefits applies to all officers
of the Company);
 
(iv) a material breach by the Company of its obligations hereunder which is not
cured within thirty (30) days following written notice to the Board by you; or
 
 (v) any failure by a successor to the Company to assume and agree to perform
the Company’s obligations hereunder.
 
4. Employment and Post Termination Covenants. By accepting the terms of this
Agreement and as a condition for the termination payments and benefits
contemplated by Section 3(f)(2)(i), you hereby agree to the following covenants
in addition to any obligations you may have by law and make the following
representations.
 
(a) Confidentiality. You acknowledge that, in connection with your employment by
the Company, you will have access to trade secrets of the Company and other
information and materials which the Company desires to keep confidential,
including customer lists, supplier lists, financial statements, business records
and data, marketing and business plans, and information and materials relating
to the Company’s services, products, methods of operation, key personnel,
proprietary software and other proprietary intellectual property and information
disclosed to the Company of third parties to which the Company owes a duty of
nondisclosure (collectively, the “Confidential Information”); provided, however,
that Confidential Information does not include information which (i) is or
becomes publicly known other than as a result of your actions in violation of
this Agreement; (ii) is or becomes available to you from a source (other than
the Company) that you reasonably believe is not prohibited from disclosing such
information to you by a contractual or fiduciary obligation to the Company,
(iii) has been made available by the Company, directly or indirectly, to a
non-affiliated third party without obligation of confidentiality; or (iv) you
are obligated to produce as a result of a court order or pursuant to
governmental action or proceeding, provided that you give the Company prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting such Confidential Information from public
disclosure. You covenant and agree that, both during and after the term of your
employment with the Company, you will keep secret all Confidential Information
and will not disclose, reveal, divulge or otherwise make known any Confidential
Information to any person (other than the Company or its employees or agents in
the course of performing you duties hereunder) or use any Confidential
Information for your own account or for the benefit of any other individual or
entity, except with the prior written consent of the Company.

 
Page 5 of 10

--------------------------------------------------------------------------------

 

(b) Ownership of Intellectual Property. You agree that all inventions,
copyrightable material, software, formulas, trademarks, trade secrets and the
like which are developed or conceived by you in the course of your employment by
the Company or on the Company’s time or property (collectively, the
“Intellectual Property”) shall be disclosed promptly to the Company and the
Company shall own all right, title and interest in and to the Intellectual
Property. The parties expressly agree that any and all of the Intellectual
Property developed by you shall be considered works made-for-hire for the
Company pursuant to the United States Copyright Act of 1976, as amended from
time to time. In order to ensure that the Company shall own all right, title and
interest in and to the Intellectual Property in the event that any of the
Intellectual Property is not deemed a work made-for-hire (as defined in the
Copyright Act of 1976) and in any other event, you hereby sell and assign all
right, title and interest in and to all such Intellectual Property to the
Company, and you covenant and agree to affix to the Intellectual Property
appropriate legends and copyright notices indicating the Company’s ownership of
all Intellectual Property and all underlying documentation to the extent
reasonably appropriate, and shall execute such instruments of transfer,
assignment, conveyance or confirmation as the Company reasonably considers
necessary to transfer, confirm, vest, perfect, maintain or defend the Company’s
right, title and interest in and to the Intellectual Property throughout the
world. Your obligation under this Section 4(b) to assign to the Company
inventions created or conceived by you shall not apply to an invention that you
developed entirely on your own time without using the Company’s equipment,
supplies, facilities, or trade secret information, provided that those
inventions (1) do not or did not relate directly, at the time of conception or
reduction to practice of the invention, to the Company’s business as conducted
at such time or actual or demonstrably anticipated research or development of
the Company; and (2) do not or did not result from any work performed by you for
the Company.
 
(c) Non-Solicitation. You agree for a period of not less than one year following
the last receipt of any payments under this Agreement that you shall not solicit
the services or employment of the employees of the Company and you shall not
divert clients or customers of the Company to the disadvantage of the Company;
provided that (i) general advertisements not specifically directed at employees
of the Company shall not constitute solicitation for purposes of this clause (c)
and (ii) this clause (c) shall not prohibit you from hiring employees of the
Company who first approach you seeking employment.
 
(d) Non-Competition. You agree not to compete directly or indirectly as a
principal, partner, shareholder, limited liability company member, agent,
officer, directors, employee, consultant or in any other capacity, with any
current or future business of the Company during the period of your employment
with the Company and during the post-employment period during which you are
being paid compensation by the Company; provided that (i) this clause (d) shall
not prohibit you from acquiring securities representing less than 5% of the
voting interests of any entity (so long as you are not involved in the
management of such entity) and (ii) this clause (d) will not prohibit you from
engaging in Permitted Activities (during or after a termination of employment)
to the extent you are (or would be) permitted to engage in such Permitted
Activity under Section 2 of this Agreement.

 
Page 6 of 10

--------------------------------------------------------------------------------

 

(e) Authorization To Work for the Company. You represent that you are legally
authorized to work in the United States and that your employment with the
Company shall not constitute a violation of any contractual or other legal
obligation you may have to another entity or employer.
 
5. Business Expenses. You shall be entitled to reimbursement by the Company for
such customary, ordinary and necessary business expenses as are incurred by you
in the performance of your duties and activities associated with promoting or
maintaining the business of the Company. All expenses as described in this
paragraph shall be reimbursed only upon presentation by you of such
documentation as may be reasonably necessary to substantiate that all such
expenses were incurred in the performance of his duties in accordance with the
Company’s policies
 
6. Return Of Company Property. On the Separation Date or as earlier requested by
the Company, you agree to return to the Company all Company documents (and all
copies thereof) and other Company property in your possession or control,
including, but not limited to, Company files, correspondence, memos, notebooks,
notes, drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property and equipment,
credit cards, entry cards, identification badges and keys; and any materials of
any kind that contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof in whole or in part) (collectively,
the “Company Property”). You agree to conduct a good faith and diligent search
of your belongings in advance of the aforementioned deadline to ensure your
compliance with the provisions of this Section 6.
 
7. Binding on Successors. This Agreement shall be binding upon the Company and
any entity which is a successor by merger, acquisition, consolidation or
otherwise to the business formerly carried on by the Company, or an affiliate of
any such entity, and becomes your employer by reason of (or as the direct result
of) any direct or indirect sale or other disposition of the Company or
substantially all of the assets of the business currently carried on by the
Company, without regard to whether or not such person actively adopts this
letter agreement.
 
8. Arbitration. You agree that any future disputes between you and the Company
(the “parties”) including but not limited to disputes arising out of or related
to this Agreement, shall be resolved by binding arbitration except where the law
specifically forbids the use of arbitration as a final and binding remedy, or
where section 8(g) below specifically allows a different remedy.
 
(a) The complainant shall provide the other party a written statement of the
claim identifying any supporting witnesses or documents and the relief
requested.


(b) The respondent shall furnish a statement of the relief, if any, that it is
willing to provide, and identifying supporting witnesses or documents. If the
matter is not resolved, the parties agree to submit their dispute to a
non-binding mediation paid for by the Company, provided, however, that if the
amount in dispute is $50,000 or less, this step may be waived at the election of
either party.

 
Page 7 of 10

--------------------------------------------------------------------------------

 

(c) If the matter is not resolved, the parties agree that the dispute shall be
resolved by binding arbitration according to the California Code of Civil
Procedure, including the provisions of Section 1283.05, pertaining to discovery.
 
(d) The arbitrator shall have the authority to determine whether the conduct
complained of in section 8(a) violates the complainant’s rights and, if so, to
grant any relief authorized by law; subject to the exclusions of section (g)
below. The arbitrator shall not have the authority to modify, change or refuse
to enforce any lawful term of this Agreement.
 
(e) The Company shall bear the costs of the arbitration. If the Company
prevails, you shall pay any litigation costs of the Company to the same extent
as if the matter had been heard in a court of general jurisdiction. Each party
shall pay its own attorneys’ fees, unless the arbitrator orders otherwise,
pursuant to applicable law.
 
(f) Arbitration shall be the exclusive final remedy for any dispute between the
parties, such as disputes involving claims for discrimination or harassment
(such as claims under the Fair Employment and Housing Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, or the Age
Discrimination in Employment Act), wrongful termination, breach of contract,
breach of public policy, physical or mental harm or distress or any other
disputes, and the parties agree that no dispute shall be submitted to
arbitration where the complainant has not complied with the preliminary steps
provided for in sections (a) and (b) above.
 
(g) The parties agree that the arbitration award shall be enforceable in any
court having jurisdiction to enforce this Agreement, so long as the arbitrator’s
findings of fact are supported by substantial evidence on the whole and the
arbitrator has not made errors of law; however, either party may bring an action
in a court of competent jurisdiction, regarding or related to matters involving
the Company’s confidential, proprietary or trade secret information, or
regarding or related to inventions that you may claim to have developed prior to
or after joining the Company, seeking preliminary injunctive relief in court to
preserve the status quo or prevent irreparable injury before the matter can be
heard in arbitration.
 
(h) The arbitration shall be held in the City of Los Angeles, California, unless
the parties mutually agree to a different location for the arbitration.
 
9. Indemnification. As soon as practicable following the commencement of your
employment with the Company, the Company shall enter into an indemnification
agreement mutually acceptable to you and the Company which shall provide you
with indemnification to the fullest extent permissible under Nevadalaw. In
addition, the Company shall maintain a Directors and Officers insurance policy
covering its directors and officers consistent with prevailing commercial
practice, and you shall be entitled to indemnification as set forth in the
Company’s Certificate of Incorporation and Bylaws.

 
Page 8 of 10

--------------------------------------------------------------------------------

 

10. Miscellaneous.
 
(a) This Agreement constitutes the complete, final and exclusive embodiment of
the entire agreement between you and the Company with regard to the terms and
conditions of your employment with the Company and your anticipated termination
of employment. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations and any
other written or oral statements concerning your rights to any compensation,
equity or benefits from the Company, its predecessors or successors in interest.
 
(b) Subject to the mandatory arbitration provided in Section 8 above,
jurisdiction and venue in any action to enforce any arbitration award or to
enjoin any action that violates the terms of this Agreement shall be in the
Superior Court of the County of Los Angeles or the U.S. District Court for the
Central District of California.
 
(c) This Agreement may not be modified or amended except in a writing signed by
both you and a duly authorized officer of the Company. This Agreement shall bind
the heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this Agreement and the provision in question shall
be modified by the court so as to be rendered enforceable in a manner consistent
with the intent of the parties insofar as possible. Headings and subheadings in
this Agreement are solely for convenience and do not constitute terms of this
Agreement.
 
(d) This Agreement may be signed in counterparts and the counterparts taken
together shall constitute one agreement. Facsimile signatures shall be deemed as
effective as original signatures.
 
(e) This Agreement shall be deemed to have been entered into and shall be
construed and enforced in accordance with the laws of the State of California as
applied to contracts made and to be performed entirely within California.
 
If this Agreement is acceptable to you, please sign below and return the
original, fully executed Agreement to Jeff Aaronson, Corporate Secretary and CFO
of the Company. A copy of the Agreement is also being provided to you for your
records.

 
Page 9 of 10

--------------------------------------------------------------------------------

 

I and the other members of the Board of Directors of the Company look forward to
your future contributions to the Company.
 
Sincerely,
 
WebXU Inc.
   
By:  
/s/ Mike Warsinske
 
Mike Warsinske
 
Member –Board of Directors

 
AGREED AND ACCEPTED:
 
/s/ Matt Hill
 
Nov 15 2010
Matt Hill
 
Date


 
Page 10 of 10

--------------------------------------------------------------------------------

 